 

EXHIBIT 10.22

 

Principal Amount: $200,000.00

Dated: April 27, 2001

NOTE

 

This Note is made and entered into effect as of this 27th day of April, 2001 by
and between ATSI Communications, Inc., a Delaware corporation (“ATSI”) with its
principal place of business located at 6000 Northwest Parkway, Suite 110, San
Antonio, Texas, and TeleSpan, Inc. (“Accomodation Maker”), a Texas corporation
and wholly-owned subsidiary of ATSI located at 6000 Northwest Parkway, San
Antonio, Texas, and GlobalSCAPE, Inc. (“Lender”), located at 6000 Northwest
Parkway, Suite 100, San Antonio, Texas.

 

For value received, ATSI promises to pay TWO HUNDRED THOUSAND U.S. Dollars
($200,000) to the order of Lender at 6000 Northwest Parkway, Suite 100, San
Antonio, Texas, or such other place in San Antonio, Texas as Lender may
designate in writing, with interest on the unpaid principal amount at the rate
of twelve percent (12%) per annum until paid in full with a final maturity of
May 31, 2001. Lender may charge interest on overdue amounts at the lesser of one
percent (1.0%) per month or the highest non-usurious rate permitted by
applicable law.

 

TeleSpan executes this Note as Accomodation Maker as defined in the Texas
Uniform Commercial Code and has simultaneously executed the Security Agreement
dated this date to secure its obligation under this Note.

 

Upon and at any time after any Default (as defined below) all amounts due under
this Note, at the option of Lender and without demand, notice or legal process
of any kind, may be declared and immediately shall become due and payable.  
“Default” shall mean the occurrence or existence of any one or more of the
following events or conditions:  (i) ATSI fails to pay when due any amount due
under this Note and fails to cure such late payment within five (5) days
following written receipt of notice of the late payment; or (ii) ATSI makes an
assignment for the benefit of creditors, or any proceeding is filed or commenced
by or against ATSI under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute, and any such
proceeding remains undismissed or unstayed for a period of 30 days, or any of
the actions sought in any such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, ATSI or for any substantial part of its
property) shall occur, or ATSI shall take any action to authorize any of the
actions set forth above in this subsection.

 

ATSI hereby waives presentment, demand of payment, protest or notice with
respect to the indebtedness evidenced by this Note including, without
limitation, notice the Note, or any portion thereof, is due.

 

--------------------------------------------------------------------------------


 

If Lender prevails in any action to collect on or enforce this Note or claims
arising from the execution of this Note, then Lender’s reasonable attorneys’
fees and costs will also be payable under this Note.

 

Neither party may assign this Note without the prior written consent of the
other, which shall not be unreasonably withheld.

 

This Note may be modified only by a written document that refers specifically to
this Note and is signed by both parties.  A party’s failure or delay in
enforcing any provision of this Note will not be deemed a waiver of that party’s
rights with respect to that provision or any other provision of this Note.  A
party’s waiver of any of its rights under this Note is not a waiver of any of
its other rights with respect to a prior, contemporaneous or future occurrence,
whether similar in nature or not. This Note shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.

 

THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, AND LENDER AGREES
TO SUBMIT TO THE JURISDICATION OF THE COURTS OF THE STATE OF TEXAS FOR ALL
PURPOSES.  SOLE AND EXCLUSIVE VENUE FOR ANY DISPUTE OR DISAGREEMENT ARISING
UNDER OR RELATING TO THIS NOTE SHALL BE IN A COURT SITTING IN BEXAR COUNTY, SAN
ANTONIO, TEXAS.

 

MADE this 27th day of April, 2001.

 

ATSI Communications, Inc.

GlobalSCAPE, Inc.

 

 

By: 

/s/ H. Douglas Saathoff

By: 

/s/ Tim Nicolaou

 

 

TeleSpan, Inc. as Accomodation Maker

 

 

 

By:

 /s/ H. Douglas Saathoff

 

 

 

 

--------------------------------------------------------------------------------